Citation Nr: 1647997	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  11-07 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability. 

2.  Entitlement to service connection for a sleep disorder, currently diagnosed as sleep apnea (originally claimed as insomnia).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include medications prescribed therefor.


WITNESSES AT HEARING ON APPEAL

Appellant and B.M.


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 2005 to April 2006.  He served in Southwest Asia in support of Iraqi Freedom from September 10, 2005 to March 26, 2006.  He had prior active service of 9 months, 18 days and prior inactive service of 5 years, 10 months and 15 days.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).  By that rating action, the RO, in part, denied service connection for a bilateral knee disability.  The Veteran appealed this rating action to the Board.  (Parenthetically, the Board notes that it has accepted VA Form 21-4138, received by the RO in November 2009, as a notice of disagreement with respect to the above-cited rating action and issue).  Jurisdiction of the appeal currently resides with the Buffalo, New York RO.

This appeal also stems from a June 2010 rating action issued by the above RO.  By that rating action, the RO, in part, denied service connection for a disability manifested by insomnia and entitlement to TDIU.  The Veteran appealed this rating action to the Board.  

In March 2015, during the course of his appeal, the Veteran's attorney revoked his representation of the Veteran.  Thus, the Veteran is proceeding pro se in the current appeal.

In August 2016, the Veteran testified before the undersigned at a videoconference hearing conducted via the above RO.  A transcript of the hearing is associated with the Veteran's Veterans Benefits Management System (VBMS) electronic record,.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

Prior to further appellate review of the claims, additional substantive development is necessary.  Specifically, the AOJ should obtain potentially outstanding service treatment records, VA outpatient treatment reports and VA Vocational Rehabilitation records.  A remand is also necessary to schedule the Veteran for VA examinations to determine the etiology of any currently diagnosed bilateral knee disorder and sleep disorder, currently diagnosed as sleep apnea (other than sleep impairment associated with his service-connected PTSD).  The Board will address each reason for remand below.

A.  Outstanding Records

i.  Service Treatment Records

A review of the Veteran's VBMS and Virtual VA electronic records reflects that there are very limited service treatment records (STRs).  In this regard, aside from the Veteran's dental STRs and those disclosing treatment for an acute stress reaction following an improvised explosive device (IED) explosion in November 2005, the remainder of the STRs, such as service entrance and separation examination reports, as well as possible surgery reports from a 2006 right knee arthroscopy, are not of record.  Regarding the Veteran's knees, although he testified that he had not sought any treatment for his right knee during service (Transcript (T.) at page (pg.) 7), he informed a VA examiner in July 2010 that he had undergone a right knee arthroscopy in 2006.  (See July 2010 VA General Medical examination report).  In fact, at the close of the July 2010 examination, the VA examiner specifically indicated that there were very limited service treatment reports in the record and none reflecting treatment for his [right] knee, to include exit physical examination.  The June 2010 VA examiner recommended that the RO make an additional effort to obtain any outstanding service treatment records.  Id.   

The Board notes that when service treatment records are incomplete, the AOJ may also request Surgeon General's Office extracts, morning/sick reports, and service personnel records; ask the Veteran to complete a Request for Information Needed to Reconstruct Medical Data (NA Form 13055) or a Questionnaire About Military Service (NA Form 13075); and advise him of alternative documents that he may submit or request assistance in procuring.  See VA Adjudication and Procedure Manual, M21-1MR, Part III, Subpart iii, Chapter 2, Section E.  Such development has not been undertaken in this case but should be performed on remand, to the extent possible, given the limitations on available evidence, as outlined in the directives below.

ii.  Outstanding VA treatment records

The Veteran testified that he had received treatment from several VA facilities, notably Dallas, Texas, beginning in 2006; Charleston, South Carolina, from 2009 to 2010; and, Arkansas and New York (T. at pages (pgs.) 22, 29-31).  A review of the Veteran's VBMS electronic record reflects that treatment records, dated from August 2002 to October 2012 from the VA Medical Center (VAMC) in Dallas, Texas, and records, dated from September 2009 to March 2010 from the Charleston and Myrtle Beach, South Carolina VA facilities, are of record.  The electronic record is absent of records from any VA facility in the state of Arkansas and those, dating from January 2011 through February 2015, from the Canandaigua, New York, VAMC, despite the RO's reference to the latter records in a February 2015 Supplemental Statement of the Case (SSOC).  As the outstanding VA treatment records might contain evidence as to the onset and etiology of any bilateral knee and sleep disorders, as well as the effect, if any, that the Veteran's service-connected disabilities have on his ability to obtain substantially gainful employment, they should be secured on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

iii.  Vocational Rehabilitation Records

During the hearing before the undersigned, the Veteran testified that he had applied for VA vocational rehabilitation benefits, but had been told that he was "not a good candidate."  He maintains that VA personnel at the VA Vocational Rehabilitation Office had informed him that he was unable to maintain employment because of his service-connected disabilities and medications prescribed therefor.  (T. at pgs. 44-47).  He contends that VA personnel informed him that his vocational records were not available, but that he was unable to recall exactly which RO or Medical Center had provided him with that information.  The Board finds that given that the Veteran is service connected for residuals of a traumatic brain injury, which can include memory problems, an attempt to secure any outstanding VA Vocational Rehabilitation records is necessary given that they are likely relevant to his claim of entitlement to TDIU.  See 38 C.F.R. § 3.159(c) (2015); Bell, supra.

B.  VA examinations

i.  Bilateral Knee Disability

The Veteran seeks service connection for a bilateral knee disability.  He has consistently maintained that his current bilateral knee disability is a result of having hit his knees on the steering wheel during an improvised explosive device (IED) blast during active service in Iraq in December 2005.  (T. at pg. 5).  (The Veteran was also involved in an IED blast in November 2005).  As noted above, during a September 2010 VA General Medical examination, the Veteran maintained that he had undergone a right knee arthroscopy during service in 2006.  (See July 2010 VA General Medical examination report).

The Veteran's limited STRs disclose that he was involved in an IED explosion in November 2005.  Records contemporaneous to the November 2005 IED explosion do not contain any subjective complaints or clinical findings referable to the Veteran's knees.  The Veteran was diagnosed as having an acute stress reaction secondary to the November 2005 IED explosion.  Accordingly, given that the Veteran was involved in an IED explosion in November 2005, his consistent arguments regarding the onset of his current bilateral knee disability as secondary to a second IED explosion in December 2005 and the limited STRs currently of record, the Board finds that he should be scheduled for a VA examination to determine the nature and etiology of any currently diagnosed bilateral knee disability.  38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).


ii. Sleep Disorder, to include Sleep Apnea (originally claimed as insomnia)

The Veteran seeks service connection for a sleep disorder, originally claimed as insomnia.  He contends that he has had sleeping problems ever since he was involved in IED explosions during active service in Iraq.  (T. at pg. 37).  

The Veteran's limited STRs show that he complained, in part, of having decreased sleep after he was involved in an IED explosion in Iraq in November 2005.  He was diagnosed as having an acute stress reaction.  Post-service VA examiners have concluded that the Veteran's complaints of insomnia are a symptom of his service-connected PTSD.  (See January 2010 and October 2013 VA PTSD examination reports).  VA treatment records also disclose that the Veteran has been diagnosed as having sleep apnea.  (See VA treatment records, dated from September 2009 to March 2010).  The Veteran has not been provided an examination to determine whether or not the diagnosed sleep apnea is separate from the sleep impairment that has been found to be associated with his PTSD.  Thus, the Board finds that such an examination should be accomplished on remand, as outlined in the indented paragraphs below.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(c)(4).

C. TDIU Claim

In addition, the Board finds that the issue of entitlement to TDIU is inextricably intertwined with the service connection claims being remanded herein.  For this reason, the Board finds that the claim of entitlement to TDIU must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate action to obtain any outstanding service treatment records of the Veteran from the National Personnel Records Center or any other appropriate records depository, to include Surgeon General's Office extracts, morning/sick reports, especially those pertaining to a possible 2006 right knee arthroscopy.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  Any follow-up actions indicated should be accomplished, and all records and/or responses received should be associated with the electronic record.
 
If it is concluded that the records sought do not exist or that further efforts to obtain these records would be futile, render a formal finding in this regard, and follow the procedures prescribed in 38 C.F.R. § 3.159(e) with respect to notifying the Veteran of the unavailability of evidence sought in conjunction with an appeal.
 
 2.  Ask the Veteran to complete a Request for Information Needed to Reconstruct Medical Data (NA Form 13055) or a Questionnaire About Military Service (NA Form 13075) and advise him of alternative documents that he may submit or request assistance in procuring.  If the Veteran responds, undertake all appropriate action in this regard.

3.  Obtain and associate with the Veteran's VBMS electronic record any relevant treatment records pertaining to the Veteran from any VA facility identified by him within the state of Arkansas.    

4.  Obtain and associate with the Veteran's VBMS electronic record treatment reports, dated from January 2011 to February 2015 from the Canandaigua, New York VAMC, as specifically referenced by the RO in a February 2015 SSOC.  All efforts to obtain these records must be documented in the Veteran's VBMS electronic record.

5.  Obtain any VA Vocational Rehabilitation records of the Veteran.  All efforts to obtain these records must be documented in the Veteran's VBMS electronic record.

6.  After any additional records have been obtained and associated with the Veteran's VBMS electronic record pursuant to the development requested in directives one (1) through five (5), schedule him for an appropriate VA examination to determine the nature and etiology of any current bilateral knee disorder found on examination.  The Veteran's VBMS and Virtual VA electronic records and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  

Based on a review of the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed bilateral knee disorder, the examiner is asked to state, for each knee disorder diagnosed on examination, whether it is at least as likely as not (i.e., a 50 percent or greater probability) that it is related to active service or any incident therein.  A complete rationale must be provided for any opinions expressed. If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

The examiner is advised that the Veteran contends that he incurred a bilateral knee disorder after his knees hit the steering mechanism of his truck after an IED exploded while on active duty in Iraq in December 2005.  The examiner also is advised that the Veteran is service connected for PTSD, TBI and migraine headaches as a result of a November 2005 IED explosion.  The examiner also is advised that the lack of in-service complaints of or treatment for the knees is not conclusive evidence that he did not injure his knees during active service.

7.  After any additional records have been obtained and associated with the Veteran's VBMS electronic record pursuant to the development requested in directives one (1) through five (5), schedule him for an appropriate VA examination to determine the nature and etiology of his diagnosed sleep apnea.  The Veteran's VBMS and Virtual VA electronic records and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  

Based on a review of the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his sleep apnea, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's diagnosed sleep apnea was manifested in service or is otherwise causally or etiologically related thereto.  In providing a response, the examiner must address the lay allegations of sleep disturbance during and after service.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed sleep apnea is a separate and distinct disability from the insomnia that is part-and-parcel of the Veteran's service-connected PTSD.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

8.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims. The consequences for failure to report for a VA examination without good cause may include rating the claims based on the evidence of record or denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's electronic record which shows that notice of the scheduling of the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's electronic record demonstrating any notice that was sent was returned as undeliverable.

9.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO should readjudicate the service connection and TDIU claims.  

If any claim remains denied, issue an SSOC to the Veteran that addresses all evidenced received after issuance of the February 2015 SSOC.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

